Citation Nr: 1125808	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  99-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of a loan guarantee indebtedness in the amount of $26,759.72.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 1998 waiver determination of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in December 2007.  A transcript of that proceeding is of record.

In November 2008 the Board issued a decision denying the appeal.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a decision in January 2011 that vacated the Board's decision and remanded the case to the Board for further action.


REMAND

The COWC decision on appeal, and subsequent RO adjudicatory actions, asserted the Veteran had acted in bad faith in the circumstances surrounding the default.  The Board's decision in November 2008 held that the Veteran had not acted in bad faith but nonetheless denied the claim based on equitable factors.  The Court vacated the Board's decision because the Veteran had not been previously advised of the equitable factors, and the RO had not made a factual determination regarding the six equitable factors cited by 38 C.F.R. § 1.965(a) prior to the Board's decision.

Accordingly, the case is REMANDED to the RO or Appeals Management Center (AMC) for the following action:

1.  The RO or AMC must provide the Veteran and his representative with notice of the six equitable factors of Equity and Good Conscience enumerated in 38 C.F.R. § 1.965(a), and must provide them with an appropriate period in which to respond.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or AMC should readjudicate the issue on appeal in light of the factors for Equity and Good Conscience cited above.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran until he is notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


